department of the treasury p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si plr-120411-98 date lo0s internal_revenue_service index number legend partnership agency project state city co-general partner plr-120411-98 partnership_representative sec_1so6e m i o i o l a i o l m m i t t t i l u f w l l l t u b i l u dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows plr-12041 facts partnership is a state limited_partnership that was formed on a partnership is engaged principally in the business of developing land and constructing and operating the project consisting of b units located in city partnership expects that all of the units in the project will qualify for low-income_housing credits pursuant to sec_42 co-general partner a city based non-profit organization desired to develop an affordable housing complex co-general partner hired an accountant to prepare and submit an application_for low-income_housing tax_credits in hopes to realize this goal this original application anticipated b units in c building in d partnership submitted an application_for a reservation of e low-income_housing credits in the amount of dollar_figuref the application reflected a site plan calling for b units in building on g the project received a reservation letter from agency tentatively reserving low-income_housing credits in the amount of dollar_figureh to c building in the project soon after the reservation of e low-income_housing credits co-general partner requested assistance from partnership_representative to act as a co-developer and managing general_partner at this time partnership changed the project's design to include i residential buildings and a community building this provided the project with construction and operating efficiencies as well as improving the aesthetics and marketability of the units co-general partner and partnership_representative had not yet reached a formal joint_venture agreement and had not thoroughly reviewed all documents at the time the accountant completed the carryover certification partnership_representative was unaware that the original credit reservation had only c building_identification_number bin and the accountant was unaware that the architectural plans had been modified from to i residential buildings the week the certificate of allocation under basis exception was submitted co-general reached an agreement with partnership_representative to co-develop and manage the project hence co-general partner and partnership_representative are currently co-general partners in the operating partnership on j the project received h in carryover allocation credits from agency for c building subsequent to the date of the e carryover allocation in the later part of k partnership identified the tax_credit investor and substantial due diligence ensued late in the due diligence process it was discovered that the original application showed only c building and the tax_credit allocation documents showed only c bin accordingly agency was notified in writing of the bin issue upon notifying agency of the changes to the project agency requested that supplemental information in a revised application be submitted along with a plr-120411-98 y o y m o reprocessing fee the revised application was submitted to agency and a meeting was arranged to discuss the changes and appropriate course of action to issue additional bins these issues were discussed at the agency board meeting during which the project modifications were approved and a request for a letter_ruling to the internal_revenue_service for additional bins was authorized as a result of the error of partnership in notifying agency of the increase in residential buildings in the project prior to the carryover certification the number of buildings that are to be used on the certificates of occupancy will no longer match the number assigned by agency for purposes of providing a carryover allocation thus the forms low-income_housing_credit allocation certification to be issued to the project will not reflect the correct number of buildings agency and partnership at the time of the e carryover allocation intended for b units to be constructed in the project the existing_building allocation pursuant to the carryover allocation does not allow partnership to maximize the credits allocated to the project and seriously affects the project's financial feasibility thus the e carryover allocation inaccurately reflects the intent of agency and partnership at the time the carryover allocation document was prepared the mistake with respect to the number of qualified low-income buildings was not discovered until late k when partnership’s limited_partner was conducting due diligence upon discovery of the problem partnership contacted agency to correct this error or omission the correction of the administrative error or omission will have no affect on the low-income_housing credits allocated to the entire project the correction however will affect the credits allocated to each building furthermore the correction of the administrative error or omission will have no effect on the housing_credit ceiling under sec_42 or on agency's unused housing_credit carryover that is assigned to the secretary under sec_42 in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had i residential buildings rather than would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency's e allocation round or c any other aspect of the carryover allocation for the project plr-120411-98 ruling requested wb9so e4 ww a wy voss uy a agency and partnership request the internal_revenue_service to rule that agency may amend the e carryover allocation to include bins for the m buildings added to the project and allocate the appropriate amount of low-income_housing tax_credit to each of the j buildings in the project not exceeding dollar_figureh for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative omission when the e carryover certification referenced building when the actual number of residential buildings was i this omission was not a misinterpretation of the applicable rules and regulations under sec_42 however this omission did result in a e carryover allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency's e allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative omission occurred in this situation under the represented facts the e carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project the correction would involve a numerical change to the credit_amount allocated to the c building that properly received a bin in the present case plr-12041 19ge ee ra based solely on the representations and the relevant law and regulations set forth above we conclude as follows partnership committed an administrative omission when the carryover certification submitted to agency failed to indicate the increase in the number of buildings in the project as a result of the change in the site plan because of that administrative omission the e carryover allocation inaccurately reflects the intent of agency and partnership when the e carryover allocation was executed agency and partnership requested to correct the administrative omission within a reasonable period of time after becoming aware of the administrative omission agency will assign bins to accurately reflect that there are i residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the i residential buildings in the project not exceeding dollar_figureh for the entire project to correct this administrative omission agency must do the following amend the e carryover allocation to include bins for the m additional buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the i buildings in the project not exceeding dollar_figureh for the entire project the new bins do not have to be in sequential order with the existing c bin and the existing bin shall continue in effect on the amended e carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended e carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for e and file the amended form_8610 with the service when completing the amended form_861 agency should follow the specific instructions on the form_8610 under the heading amended reports’ no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether plr-12041 the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to agency’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours signed gusen g reaman susan reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
